DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 7-11 and 13-15 are currently pending in U.S. Patent Application No. 17/418,238 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 11-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11, lines 3-4, recites the limitation in part “a memory, storing ... a second recognition module, a second recognition module and a” and similarly in line 6, “a processor, coupled to the memory and configured to execute the acquiring module, the first recognition module, the second recognition module, the second recognition module and the generating module,”.  The limitations in question claim two instances of that ‘the second recognition 
Dependent Claim 13 inherits and fails to cure that/those deficiencies as identified above for the case of claim 11 and is rejected accordingly.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically “A computer-readable storage medium, characterized in that the computer-readable storage medium is stored with a computer program,” including at least non-statutory transitory medium/signal embodiments and potentially a computer program/software per se.  See MPEP § 2106.03.  In the context of the flowchart illustrated therein, claims 8-10 fail at Step 1 of the Subject Matter Eligibility test (Step 1: NO).  While explicitly claimed ‘non-transitory’ language is not necessarily required, in such an instance Applicant’s Specification must serve in excluding interpretations involving transitory media/signals per se.  The exclusion of such non-statutory embodiments is not achieved by explicit disclosure of statutory but non-limiting embodiments (e.g. [0082-0085] fail to exclude transitory embodiments).  Examiner further notes that ‘stored with’ language may serve to suggest that the medium is stored, passively and with a program, as distinguished from being the thing actively performing a storing.  Accordingly, broadest reasonable interpretation of the In re Nuijten). Therefore, the claim(s) in question do not fall within a statutory category. The examiner suggests amending the claim to exclude non-statutory embodiments and embody the program on e.g. “non-transitory computer readable medium” or equivalent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  For the cases of many of the instant claims, those ‘___ module(s)’ claimed are housed within and executed by the structure of that explicitly claimed memory and processor – the exception being claim 11 as explained below.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder ‘___ module’ that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a second association module’ in claim 11 (line 26), and claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 4-5, 7, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0262738) in view of Rodriguez et al. (US 2020/0159820) and Sheppard (US 2015/0187219).

As to claim 1, Hu teaches/suggests a method for generating a collection of incorrectly-answered questions ([0095] “In one embodiment, the intelligent scoring method and system for a text objective question may identify handwritten character strings for an examination paper with text questions having standard answers (e.g., an examination paper including text completion questions) by using the priori information of the standard answers, thereby achieving automatic scoring of the text objective questions”), comprising:
acquiring an image of a marked test paper (Fig. 1 101, Fig. 7 Image acquisition module 701, examination paper of [0095], [0100] “(1) to acquire an image of an answer sheet”, [0101] “An optical mark reader may be used to scan and acquire an image of an answer sheet. Alternatively, a device, such as a high-speed portable scanner or a mobile terminal, may be used to take photos to acquire the image of the answer sheet”);
recognizing regions of respective questions in the marked test paper according to a [0102] “(2) According to the layout information of the answer sheet, to segment and extract a target answer region in the answer sheet image”, [0106] “When the target answer region is obtained, according to the layout information of the answer sheet and through edge detection, an answer image can be obtained, and the answer image is an image of the answer character string”, additionally/alternatively that Segmenting of S102 may read however those target answer regions prior to segmentation more closely correspond);
recognizing a question whose marking result is incorrect in the marked test paper as an incorrectly-answered question according to a pre-trained incorrectly-answered question recognition model (Fig. 1 103 and 105 Determine whether the answer is correct according to the calculated identification confidence, 106 Determine that the answer is wrong, Fig. 4 402, Fig. 5 502 and Fig. 6 602, [0032] “if there is any segmentation result having the same number of characters as that of the standard answer having an identification confidence greater than a first confidence threshold, determining that the answer is correct; otherwise, determining that the answer is incorrect”, [0039], [0045], [0049-0051], [0125], [0132] “In some embodiments of the present disclosure, it may need to calculate identification confidence of each segmentation result having the same number of characters as that of the standard answer, and/or calculate the identification confidence of each character in each segmentation result having the same number of characters as that of the standard answer, and determine whether the answer is correct according to the calculated identification confidence”, [0183] “The calculation subunit is configured to use a rule-based statistical model obtained from pre-training and the character feature to calculate confidence of said combination”); and ...
Hu further teaches/suggests a method wherein recognizing the question whose marking result is incorrect in the marked test paper as the incorrectly-answered question according to the pre-trained incorrectly-answered question recognition model comprises: recognizing marking symbols in the regions of respective questions (Fig. 2, [0116] “intelligent scoring method for a text objective question may identify handwritten character strings for a text objective question”) according to the pre-trained incorrectly-answered question recognition model (Fig. 4/6 402/602 “On the basis of an acoustical model of a complete character set and a general language model, perform handwriting decoding and identification on the segmentation result to obtain a likelihood score of each identification result”), and determining a question whose marking symbol is a preset symbol as the question whose marking result is incorrect ([0039] “if the identification confidence is greater than a second confidence threshold for all characters in any segmentation result having the same number of characters as that of the standard answer, determining that the answer is correct; otherwise, determining that the answer is incorrect”, [0045], [0051]),
recognizing the marking symbols in the regions of respective questions comprises:
performing binarization processing on images corresponding to the regions of respective questions ([0109] “the answer image may be pre-processed to obtain more accurate segmentation results. Said pre-processing may comprise: performing binarization on the answer image, correcting inclined handwriting, thinning handwriting, etc.”), and recognizing the marking symbols in the regions of respective questions according to a pixel value range ([0119] “For example, start an 8-neighborhood black expansion from the black pixel at the most upper left comer of the answer image, such that the entire image is divided into several connected sub-regions formed by black pixels. An example of segmentation is shown in FIG. 2, and it can be seen that the original image of a character string is segmented into several segments after segmentation of connected regions is performed on the black handwriting part”),
Hu fails to disclose a pre-trained region recognition model, however does teach/suggest a region recognition model that is predefined/predetermined on the basis of that known priori layout information of [0104].
Rodriguez evidences the obvious nature of a pre-trained region recognition model in the recognition of regions in a marked paper/document ([0055] “A compositional hierarchy of the textual content and the structural layout is created”, [0102] “In one example, there is a move towards a more complex feature-based model with a comprehensive training set”, [0106], [0200] “The Q&A sub-section adopts a string content based approach combined with a machine learning model to address the matching problem. The sub-section will first try to identify all the known text from the blank form in the filled form. All the texts from the filled form that were not identified are considered as answers. A regressor is then applied on each of the remaining text to determine to which question it belongs to”, [0202-0216], [0217] “The model was trained using the Health Canada form, highlighting all the challenges faced in the matching problem with densely packed questions, a double-column architecture, short and long questions and answers including full paragraphs. For each of the remaining text to match after the known text removal (approximately 60), the 8 introduced features are computed with the 28 identified questions. In total, 60x28=1680 training samples were constructed. The text is manually annotated that had to be linked with the appropriate question. A Support Vector Machine regressor was trained using a Radial Basis Function (RBF) kernel. The C ( defines the smoothing of the surfaces) and y (defines how far the influence of a single training example reaches) parameters were both set to 1. The regressor model was finally integrated into the system for testing. From tests made on several forms, the model appears to capture most of the combinations between questions and answers”).  Examiner further notes that analogous nature between known priori test layout information of Hu e.g. [0104] and a fillable form document as disclosed in e.g. Rodriguez [0003].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Hu such that the answer image detection/extraction therein comprises one or more pre-trained region recognition models as taught/suggested by Hu and Rodriguez, the motivation as similarly taught/suggested therein that such a pre-trained model may enable the processing of variations within and between test papers/forms.
Hu fails to explicitly disclose storing the region of the incorrectly-answered question in an incorrectly-answered question database to generate the collection of incorrectly-answered questions, and 
storing at least one of a test paper identifier (ID), ... in the incorrectly-answered question database and associating at least one of the test paper ID, ... with the incorrectly-answered question.
Sheppard evidences the obvious nature of storing the region of an incorrectly-answered question in an incorrectly-answered question database to generate the collection of incorrectly-answered questions ([0123] “While top-level grades are going into the grade book, the system also can track student responses to every question which, in some implementations, may be stored in the grade database 110. This data enables much more advanced and nuanced analytics. For example, teachers will be able to determine which sets of students are struggling with particular concepts. Analytics can be used to generate follow-up homework and tests and to help detect cheating” in further view of those auto-grading embodiments of [0118-0120]), and 
storing at least one of a test paper identifier (ID), ... in the incorrectly-answered question database and associating at least one of the test paper ID, ... with the incorrectly-answered question (Figures 8-10, [0061] “At step 136, the submitted images are enhanced and associated to the student and the assignment. At this step, the student and the assignment may be identified by marks on the printed tests documents 116a-116c or by student names or other student identification written on the documents”, [0160] “The answer processing module 472, in one or more implementations, receives digital images of completed tests, typically through a scanner 114 or through digital image photography using, for example, the camera in a smartphone 260. It then aligns the receives digital image using the fiducial marks on the completed test, identifies the test, the course, and/or the individual student using identification information printed on the test, and extracts the individual test questions and their associated answers from the aligned digital images of each of the completed tests” in further view of [0090] “Teachers can have different classes taking different tests at the same time. The submitted images from the different classes and tests must be associated with the right assignment for grading. This can be done manually by the teacher, going through the images one at a time, but it is much better if the system can do it automatically. To enable that, the system assigns a code number 234 for every different test page and adds it at the bottom of the page. The system identifies and reads the code, in some implementations by using fiducial markers 230, 232 or alignment bars 236, 238 from the images to determine the proper corresponding test pages”, [0093-0095] “FIG. 9B shows an example of a student who has filled in a name 244 and filled in boxes to indicate the tens and ones digits of student's number 246. The system associates an image to a student based on which boxes are filled. The system also adds space for student names as a backup in case the code recognition fails”).  Sheppard further evidences the obvious nature of determining a question whose marking symbol is a preset symbol as the question whose marking result is incorrect ([0019] “Multiple choice questions are obviously auto-gradable but other types of questions can be too. Isolated single letters and digits can be recognized fairly accurately, which training can improve over time. So, for example, a set of questions selected from a shared set of lettered or numbered answers could be auto-graded”), and additionally suggests the manner in which pre-trained models enable improved recognition over time as more data is collected and used to train/update corresponding models ([0094], [0119]).  Sheppard is explicit in terms of providing motivation for the storage of student questions and answers to include those incorrectly answered, as it enables a teacher/administering professional to readily see which sets of students are struggling with particular concepts.  Sheppard also suggests the manner in which a test paper ID may serve in the accurate storage/retrieval and cataloguing of student responses for instances wherein a large number of students/classes are served.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Hu in view of Rodriguez to further comprise storing the region of the incorrectly-answered question in an incorrectly-answered question database to generate the collection of incorrectly-answered questions, and storing a test paper identifier (ID) in said database and associating at least one of the test paper ID with the incorrectly-answered question as taught/suggested by Sheppard, the motivation as similarly taught/suggested therein that such a storing enables a enables a teacher/administering professional to readily see which sets of students are struggling with particular concepts even for the case of a large number of students/test takers.
Examiner notes those limitations further detailing the manner in which ‘the reason’ and ‘the knowledge point’ is/are obtained constitute alternatives that need not be taken as the claim requires the storage of only ‘at least one’ of those three alternatives claimed.  In other words, the claim(s) do not require either of those obtaining processes in a manner independent of what is stored.  Only for the instance that the ‘reason’ or ‘knowledge point’ is/are stored, are we then concerned with how that/those limitation(s) is/are obtained.  If Applicant intends for these limitations to be obtained regardless of whether they are stored or not, the claim(s) should be amended accordingly.

As to claim 4, Hu in view of Rodriguez and Sheppard teaches/suggests the method of claim 1.
Hu in view of Rodriguez and Sheppard teaches/suggests the method further comprising recognizing at least one of an answer region and a marking region of the incorrectly-answered question according to a pre-trained second region recognition model (Hu [0102] “(2) According to the layout information of the answer sheet, to segment and extract a target answer region in the answer sheet image”, [0106] “When the target answer region is obtained, according to the layout information of the answer sheet and through edge detection, an answer image can be obtained, and the answer image is an image of the answer character string”, additionally/alternatively that Segmenting of S102 may read however those target answer regions prior to segmentation more closely correspond – see pertinent disclosure of Rodriguez identified above for the case of claim 1 and that modification to Hu as presented therein; Examiner also notes the second region recognition model need not be different from the first, and may simply be the first as applied to a second region);

performing covering processing on at least one of the answer region and the marking region of the incorrectly-answered question, and storing the region of the incorrectly-answered question after the covering processing m the incorrectly-answered question database (Hu [0103] “In practice, prior to segmenting and extracting a target answer region, the answer sheet image may be preprocessed to extract an accurate target answer region. Said pre-processing may comprise performing operations, such as positioning, calibration, noise reduction, contrast enhancement, and conversion from colors to grey levels, on the answer sheet image, and the specific processing method is the same as the pre-processing method for answer sheet images in an existing automatic scoring system, which will not be repeated herein”, in view of ‘covering processing’ interpretation as guided by Applicant’s Specification [0042] and non-limiting examples therein).  Sheppard further teaches/suggests covering processing in e.g. [0088] and [0130-0131].

As to claim 5, Hu in view of Rodriguez and Sheppard teaches/suggests the method of claim 4.
Hu in view of Rodriguez and Sheppard teaches/suggests the method further comprising recognizing a character in the answer region of the incorrectly-answered question according to a pre-trained character recognition model, and storing a recognized incorrect answer in the incorrectly-answered question database and associating the recognized incorrect answer with the incorrectly-answered question (Hu Fig. 4/5/6 402/502/602 “On the basis of an acoustical model of a complete character set and a general language model, perform handwriting decoding and identification on the segmentation result to obtain a likelihood score of each identification result”).

As to claim 7, Hu in view of Rodriguez and Sheppard teaches/suggests the method of claim 1.
Hu in view of Rodriguez and Sheppard further teaches/suggests the method wherein storing the region of the incorrectly-answered question in the incorrectly-answered question database comprises:
storing the region of the incorrectly-answered question in a corresponding question type group in the incorrectly-answered question database (Sheppard [0117] “can be saved and analyzed on a per-question basis for all tests. With current standard paper tests, this is not possible, or if done, is very time consuming to achieve”). Sheppard further suggests the benefit to such a storage/retrieval in e.g. [0007] – namely that a specific/particular question can be compared/viewed for a plurality of tests simultaneously, allowing for a convenient display of how various answers may compare to each other – in addition to enabling the use of anti-cheating test versions wherein same questions are ordered/presented differently ([0124]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Hu in view of Sheppard to comprise storing the region of the incorrectly-answered question in a corresponding question type group in the incorrectly-answered question database as taught/suggested by Sheppard, the motivation as similarly taught/suggested therein that such a storing enables a specific/particular question can be compared/viewed for a plurality of tests simultaneously, allowing for a convenient display of how various answers may compare to each other and robust to test version variations.

As to claim 10, Hu in view of Rodriguez and Sheppard teaches/suggests the method of claim 1.
Hu in view of Rodriguez and Sheppard teaches/suggests the method further comprising:
recognizing at least one of a student number and a name and a class of a student in the marked test paper (Sheppard [0061] “At step 136, the submitted images are enhanced and associated to the student and the assignment. At this step, the student and the assignment may be identified by marks on the printed tests documents 116a-116c or by student names or other student identification written on the documents”, [0093-0095] “The system associates an image to a student based on which boxes are filled. The system also adds space for student names as a backup in case the code recognition fails”);
wherein storing the region of the incorrectly-answered question in the incorrectly-answered question database to generate the collection of incorrectly-answered questions comprises:
storing the region of the incorrectly-answered question in the incorrectly-answered question database and associating the region with at least one of the recognized student number and name and class to create the collection of incorrectly-answered questions of the student (Sheppard [0093-0095] “The system associates an image to a student based on which boxes are filled. The system also adds space for student names as a backup in case the code recognition fails” in view of [0123]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Hu in view of Sheppard to comprise recognizing at least one of a student number and a name and a class of a student in the marked test paper and storing the region of the incorrectly-answered question in the incorrectly-answered question database and associating the region with at least one of the recognized student number and name and class to create the collection of incorrectly-answered questions of the student as taught/suggested by Sheppard, the motivation as similarly taught/suggested therein that such a recognizing and storing enables teachers to review/identify those concepts a particular student may be struggling with.

claim 11, this is the device claim corresponding to the method of claim 1 and is rejected accordingly.

As to claim 13, this is the device claim corresponding to the method of claim 4 and is rejected accordingly.

As to claim 14, this is the system claim corresponding to the method of claim 1 and device claim 13, and may be rejected accordingly. Claim 14 features additional structure to include a communication interface and a communication bus (Hu mobile terminal device in view of [0212] “devices (e.g. personal computer, tablet computer, and cell phone). A person skilled in the art may understand and implement the above without innovative effort”).  Examiner notes, the language of line 6 may be non-preferred, as the language ‘is used to implement’ may constitute intended use (limitations bearing no weight as such), and fail to structurally limit said processor in any meaningful way.  More preferred language may be, those additional structural elements (communication interface and bus) in conjunction with the device of claim 13 for example, or alternatively the processor ‘configured to’ perform/execute the method according to claim 1.  In other words, something that is ‘used to’ ‘implement’/’put into effect’ a method is not necessarily structurally limited in terms of which portions/parts of said method it may contribute to/facilitate.  For the case of ‘configured to’ however, the processor and/or memory are understood to be structurally limited in the manner required for the execution of the method in its entirety.

	As to claim 15, this is the CRM claim corresponding to the method of claim 1 and is rejected accordingly.  Please see corresponding 101 rejection above regarding transitory signal and program per se embodiments.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 8-9 would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as applicable and set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims. References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669